DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7 and 16-18 are drawn to a method of making of a hydrofluorocarboximidate comprising contacting a perfluorinated imine with a trialkyl borate in the presence of base to form compound of formula (I).
Group II, claim 15 is drawn to a compound of formula (I).
Group III, claims 8 and 19-25 are drawn to a working fluid comprising a hydrofluorocarboximidate of formula (I).

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could 
Although the chemical compounds of Group II share a common structure of formula (I), the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Coe et al Journal of Fluorine Chemistry 1983, 22, 521-539.  Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  Coe et al discloses compounds of claimed formula (I) – see compound 8 in Scheme 2 on page 525 (PTO-1449).

Telephonic Election
During a telephone conversation with Julie Lapos-Kuchar on May 20, 2021, a provisional election was made with traverse to prosecute the invention of Group I, method claims  Affirmation of this election must be made by applicant in replying to this Office action.  

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Agent Julie Lapos-Kuchar on May 20, 2021.
The application has been amended as follows: 
DELETE claim 15.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant application is free of the art.  The closest relevant art is Banks et al Journal of Fluorine Chemistry 1978, 12, 27-34.  Banks discloses a method of making hydrofluorocarboximidate by reacting a perfluorinated imine with sodium salt bases to form a hydrofluorocarboxiidate.  The instant application utilizes trialkyl borate with perfluorinated imine to yield hydrofluorocarboximidate.
Claims 8 and 19-25 drawn to a working fluid comprising a hydrofluorocarboximidates as claimed in view of the specification were found to be free of the art and found allowable.
The phrase “working fluid” is a widely acceptable phrase to a skilled artisan in the field as consulted with Agent Lapos-Kuchar.  US Patent 8,578,714 provides support for this statement – see abstract and entire document.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Status of the Claims
Claims 1-8 and 16-25 are allowed.
Claims 9-15 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JOHN MABRY/
Primary Examiner
Art Unit 1625